DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-7, 9 & 21-33 are allowed.
Claim 1 is allowable for at least the reason “wherein the second conductive element is a slot array, and further wherein the conductive element is configured to produce a strong retroreflection of a transverse magnetic (TM) electromagnetic (EM) wave at the incident angle,” as set forth in the claimed combination.
Claims 2-7 & 9 are allowable due to their dependence on claim 1.
Claim 21 is allowable for at least the reason “each electromagnetic element of the set of electromagnetic elements is arranged within an electromagnetic element unit cell having a unit cell perimeter, each unit cell perimeter is rectangular, the perimeter of each of the electromagnetic elements extends in a direction parallel to one region of the unit cell perimeter, and at least one of the electromagnetic elements is configured to produce a strong retroreflection of a transverse magnetic (TM) electromagnetic (EM) wave at the incident angle,” as set forth in the claimed combination.
Claims 22-33 are allowable due to their dependence on claim 1.
The prior art of record, Van Acoleyen et al. (Optical retroreflective marker fabricated on silicon-on-insulator, IEEE Photonics Journal Vol. 3, No. 5, Oct. 2011, pp. 789-798) is considered relevant (p. 791: “retroreflectivity can be observed for both polarizations”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872